Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 1 of 17 PageID 9396



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 MIDAMERICA C2L INC., et al.,                        )
                                                     )
                          Plaintiffs,                )
                                                     )
                     v.                              )   Case No. 6:17-CV-171-Orl-40LRH
                                                     )
 SIEMENS ENERGY, INC.,                               )
                                                     )
                          Defendant.                 )

                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
     IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   AND IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


         Plaintiffs Secure Energy, Inc. and MidAmerica C2L, Inc., (“Secure”) by and through

 counsel, pursuant to the Court’s Order (Doc. 190), submit the following supplemental brief in

 further support of their Motion for Partial Summary Judgment (Doc. 146) and in opposition to

 Defendant’s Motion for Summary Judgment (Doc. 149), in light of the Court’s Order excluding

 Plaintiffs’ expert witness, Dr. Herbert Kosstrin (Doc. 188).

         At its core, this is a case about breach of contract and fraud. Plaintiffs allege that Siemens

 breached their contract with Secure and that Siemens engaged in fraudulent conduct in the course

 of its dealings with Secure. Whether or not Secure’s expert witness testifies or his report is

 introduced into evidence in this case, sufficient evidence exists to entitle Secure to summary

 judgment in its favor, or to at least submit the evidence to a jury. In fact, Plaintiffs relied only

 sparingly on their expert’s testimony and opinions in the summary judgment briefing, relying

 instead on evidence derived directly from Siemens. The evidence in this case precludes the entry

 of summary judgment against Secure on its contract and fraud claims and supports rescission of

 the parties’ agreements under several theories, as set forth in greater detail in Plaintiffs’ Motion

 for Partial Summary Judgment (Doc. 146).
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 2 of 17 PageID 9397



        As a preliminary matter, the Court must determine what state’s law should be applied to

 each of the claims in this case. The parties have briefed this issue extensively in their respective

 summary judgment motions, responses, and replies, so Secure will simply reiterate that New

 York law should apply to its breach of contract claim against Siemens because of the choice of

 law clause set forth in the 2012 License & Service Agreement (Pl. Ex. 1). Secure asserts that

 Missouri has the most significant contacts and Florida has the second-most significant contacts

 when evaluating the fraud counts in the First Amended Complaint (Doc. 63).

 1.     Misrepresentations Regarding Siemens’ Experience

        Siemens fraudulently misrepresented its position and experience in the coal gasification

 marketplace, and that of its Equipment and Technology, from the commencement of its

 relationship with Secure, misleading Secure to believe that the Equipment and Technology it was

 required to purchase was tested, proven, industry-leading, and had an actual operational history.

 These misrepresentations continued throughout the duration of the Chinese project, NCPP, as

 Siemens learned that its product did not function, despite presenting a façade to Secure that its

 identical Equipment and Technology would meet and achieve all performance goals.

        The overwhelming evidence in this case is that Siemens misrepresented its coal

 gasification experience and operating history, including false and misleading representations that

 Siemens’ SFG gasifiers were in operation since 1984 (Pl. Ex. 106 p. 4); its “proven” design

 started in the mid-1970s and had more than 20 years of successful operating experience at the

 Schwarze Pumpe plant in Germany (Id. at 7); touted the flexibility of its gasifiers, stating without

 qualification that they could accept a wide variety of feedstocks (Id.); highlighted its Operations

 and Maintenance (“OEM”) support as a crucial feature of Siemens’ services (Id.) even though

 Siemens’ OEM team had never performed operations and maintenance on any gasification




                                                   2
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 3 of 17 PageID 9398



 project (Confer Dep. pp. 36:10-37:4); and represented that it utilized a burner that was tested and

 used on a commercial scale, even though it was never even tested (Rüsseler 30(b)(6) Dep. pp.

 79:20-80:3). Siemens employees testified that Siemens’ coal gasification experience was instead

 gained only via a 2006 purchase from a company called Sustec, a year prior to its first agreement

 with Secure. Prior to this acquisition, Siemens was not advancing its own gasification technology

 (Hannemann Dep. p. 137:3-:20), and lacked operational coal gasification experience (Id. at

 21:22-:25). The Schwarze Pumpe plant only gasified coal from 1985-1989 (Id. at 135:13-:20).

        Siemens’ representations regarding the coal gasification burners were also contrived.

 Siemens did not then, and even today does not, have a 500 MWth burner in commercial use.

 Rather, it developed its untested single combination burner in 2006, which proved to be

 unreliable despite numerous generations of attempted improvements (Pl. Ex. 48), and differed

 vastly from the burners used Schwarze Pumpe. Ultimately, Siemens acknowledged in 2013 that

 its technology was a “first time application” and not “yet completely mature” (Pl. Ex. 46). This

 message is vastly different than Siemens conveyed while trying to land Secure as a customer.

        Siemens claims to have informed customers that its 500 MWth coal gasification

 combined burner had never been in operation before (Hannemann Dep. p. 194:10-:19), however,

 it only admits to having done so by way of inferential reasoning. Siemens’ Chief Technology

 Officer, Frank Hannemann, testified that “it was obvious” to customers that the 500 MWth

 combined burner had not previously been used in commercial operation “because the Schwarze

 Pumpe plant was smaller and used three burners” (Id. at 195:9-196:5). Rolf Rüsseler, head of

 marketing for Siemens Fuel Gasification Technology, testified that Siemens informed Secure’s

 representatives that Siemens’ SFG-500 MWth “gasifiers were an upscale of the 200-megawatt

 gasifiers, that they had not been tested yet in the field, and that NCPP was the first project which




                                                  3
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 4 of 17 PageID 9399



 would employ these gasifiers” (Rüsseler Dep. pp. 31:7-32:7). Rüsseler went so far as to testify

 that Secure was aware that its 500 MWth coal gasification combination burners had not been

 tested (Rüsseler 30(b)(6) Dep. pp. 79:20-80:8), and even claims that in 2007 he informed Secure

 that the burners never previously operated in a gasifier (Id. at 119:9-:16). This is a disputed fact.

        The significance of Siemens’ admission cannot be overstated. Secure was developing a

 $2.7 Billion facility based upon Siemens’ representations that the burners were a proven

 technology. Siemens’ misrepresentation here is extraordinary. Siemens ignored even the

 possibility of risk that their upscaled gasifiers and newly-designed, first of their kind burners,

 placed into operation without testing, would not work as intended (Rüsseler Dep. pp. 32:10-

 33:02; Hannemann Dep. p. 194:20-:23). The affidavits of Secure co-founders John Kenny and

 Lars Scott contradict the testimony of Messrs. Hannemann and Rüsseler on this point, which

 state that “Siemens’ representatives, Rolf Rüsseler, George Lamonettin, and Harry Morehead,

 repeatedly represented to Secure’s representatives, prior to the 2007 Contract, that all of the

 equipment had been used on a commercial scale. . .” (Doc. 146-1 ¶ 8); and that Siemens did not

 inform Secure that its 500 MWth coal gasification Equipment and Technology had never been

 tested (Scott Affidavit ¶ 3). Therefore, an issue of material fact exists regarding whether Siemens

 informed Secure that its first of its kind single combination burners were tested or used

 commercially prior to Secure’s entry into contracts with Siemens in 2007, 2010, and 2012.

        The subjects of Siemens’ misrepresentations were not limited to its representations about

 itself, but also what it told customers and potential customers regarding NCPP’s performance.

 For example, during a March 15, 2012, presentation Mr. Morehead informed Secure’s EPC

 contractor, SK E&C USA, that Siemens received its Preliminary Acceptance Certificate (“PAC”)

 in June 2011 for coal gasification equipment in use at the NCPP plant (Pl. Ex. 21, p. 7). This is




                                                   4
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 5 of 17 PageID 9400



 patently false, because, as shown by Plaintiffs’ Exhibit 47, Siemens did not receive its PAC from

 the owner of the NCPP plant until July 10, 2013. Siemens kept perpetuating the lies, asserting at

 the October 2011 Gasification Technologies Conference that the NCPP plant completed a

 performance test run of its gasifiers in September 2011 (Pl. Ex. 29, p. 9).

 2.     Failure to Inform Secure of Improvements

        There remain material fact disputes as to Siemens’ failure to inform Secure of all relevant

 Improvements to its coal gasification Equipment and Technology, in accordance with Article 5

 of the 2012 License & Service Agreement (Pl. Ex. 1). This includes those issues addressed

 above. As of November 22, 2012, Siemens acknowledged its obligation to inform Secure of

 relevant Improvements in the gasification technology (Pl. Ex. 50). And yet, in late October 2012,

 Messrs. Rüsseler and Morehead did not discuss product modifications during a telephone

 conversation with Lars Scott (Pl. Ex. 51). Never, during the entirety of its business relationship

 with Secure did Siemens inform Secure of any of the Equipment and Technology Improvements

 developed and released for commercial application (see, e.g., Rüsseler 30(b)(6) Dep. pp. 53:2-

 :17, 67:2-69:24).

        Importantly, while downplaying the significance and similarity of the NCPP plant,

 Siemens’ response to this claim is that it invited Secure to China to view the NCPP plant and

 therefore evaluate its performance. Such a response tacitly admits that Secure’s gasifiers are

 identical to the 5 SFG-500 megawatt thermal (“MWth”) gasifiers first placed into operation at

 the NCPP plant (Pl. Ex. 22 p. 3). Siemens even used the NCPP design for Secure’s gasifiers,

 without modifications (Ex. 22 p. 6; Rüsseler Dep. pp. 84:20-85:6). Siemens is unaware of all the

 changes the Chinese made to the coal gasification Equipment and Technology at the NCPP plant

 (Pl. Ex. 69-2), and is therefore unable to provide them to Plaintiffs as required (Rüsseler Dep. p.




                                                  5
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 6 of 17 PageID 9401



 282:18-:24). The owner of the NCPP plant (Siemens’ joint venture partner) pointed out that they

 had to make 88 modifications to the Siemens Equipment and Technology during the

 commissioning of their project. Of the 88 modifications, the Chinese noted that only three were

 proposed by Siemens (Pl. Ex. 45-1 p. 6).

        Siemens’ employees testified that they considered changing the control for coal mass

 flow in the gasifier feeding system from differential to constant pressure to be a mandatory

 change to Secure’s equipment (Ex. 68 p. 7; Ex. 69 p. 3; Ex. 69-1 p. 4; Hannemann Dep. pp.

 354:18-357:6; Rüsseler 30(b)(6) Dep. pp. 134:10-138:16). Siemens even researched whether

 another company patented this solution before incorporating it into its Equipment (Rüsseler

 30(b)(6) Dep. pp. 136:15-137:14).

        Siemens also claims it would have changed Secure’s loosening elements (Pl. Ex. 36-1;

 Rüsseler 30(b)(6) Dep. pp. 146:2-147:6). This change would be to improve the lifetime of the

 components by having them made from different materials than those shipped to Secure

 (Rüsseler 30(b)(6) Dep. p. 148:1-:7). Mr. Rüsseler even went on to state that he would have

 recommended that Secure change the loosening element in the manner described in Plaintiffs’

 Exhibit 36-1 (Id. at 150:15-:23). However, Siemens never mentioned this change to Secure and

 there is no evidence in the record to suggest otherwise. This is another undisputed material fact

 supporting Secure’s argument that Siemens breached its contracts by failing to advise Secure of

 all relevant Improvements to Siemens’ Equipment and Technology, and that these changes

 would have necessitated an update to Secure’s BEDP.

        Siemens never intended to provide upgrades and Improvements to Secure, as shown

 when, on December 16, 2012, Mr. Rüsseler wrote that although Siemens was contractually

 obligated to offer Improvements to the customer, it should make the price and schedule “so




                                                  6
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 7 of 17 PageID 9402



 unattractive that MidAmerica cannot draw this option,” and that “incorporating the NCPP

 Lessons Learned would tie up resources” Siemens could use to generate new hardware orders

 (Pl. Ex. 116; Rüsseler 30(b)(6) Dep. pp. 53:2-54:15, 70:8-:11). Even though Siemens had a

 contractual obligation to notify Secure of the Improvements to the gasification system, it never

 did so. It is a question of material fact whether or not Siemens intentionally failed to provide

 Secure with Improvements, as required under the contract. By March 7, 2013, Siemens

 acknowledged its 500 MW thermal technology was not completely mature as of execution of the

 NCPP plant, and that the contributions of the Chinese helped improve the reliability and

 availability of the Siemens Technology (Pl. Ex. 46). At that time, the Chinese were not willing to

 share their know-how from operations free of charge (Pl. Ex. 46; Hannemann Dep. p. 310:9-:17).

 3.     Defects as to Equipment and Technology Provided

        a.      Burners

        Siemens did not merely scale up Sustec’s 200 MW gasifier when it designed the SFG-

 500 gasifier, as evidenced by the fact that Siemens changed the design to employ a first of its

 kind top-mounted burner that integrated the main and pilot burners. The 200 MW gasifier

 operated at Schwarze Pumpe utilized three top-mounted main burners surrounding a central pilot

 burner, whereas Siemens’ scaled-up 500 MW gasifier utilized a single top-mounted burner

 (Rüsseler Dep. pp. 24:9-25:19). Siemens’ single combined burners for coal gasification were not

 placed into commercial operation prior to their use at NCPP (Hannemann Dep. p. 170:11-:16). In

 fact, it was not even commercially tested prior to delivery to NCPP (Id. at 160:21-:23) or prior to

 sale to Secure (Id. at 388:23-389:16). Siemens did not test their single combined burners for coal

 gasification because it would have cost too much money - 100 million Euros - to do so (Id.).




                                                  7
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 8 of 17 PageID 9403



 Even today, Siemens does not have a single combined 500 MWth burner for coal gasification in

 commercial operation. (Id. at 344:17-345:5, 369:10-:13).

        b.      Cooling Screens

        It is beyond dispute that Siemens failed to adhere to its agreements and defrauded Secure

 by supplying Secure with gasifiers containing cooling screens with out-of-specification pins

 welded to them (Rüsseler 30(b)(6) Dep. pp. 217:25-218:11). Siemens learned during the

 fabrication of the equipment for NCPP, sometime in 2007 or early 2008, that the pin lengths on

 the cooling screens were too short. At that time, Siemens was in the process of having Secure

 Energy’s cooling screens manufactured. To remedy the problem, Siemens substituted the cooling

 screens with the correct size pins, intended for delivery to Secure Energy, in its delivery of

 equipment to NCPP and then, instead of having the cooling screens remanufactured to address

 this defect, Siemens’ executives switched and delivered the defective cooling screens, containing

 pins that were too short, to Secure Energy (Pl. Ex. 112-3; Hannemann Dep. pp. 213:22-218:23;

 Rüsseler 30(b)(6) Dep. pp. 75:13-:20, 77:17-2:5). No protocol or procedure exists from Siemens’

 process engineering demonstrating that Secure’s gasifiers with the shorter pins can be used (Pl.

 Ex. 112-3; Rüsseler 30(b)(6) Dep. pp. 75:17-76:8). Thus, Siemens acknowledges that what it

 shipped to Secure is not what Secure ordered. Instead, it knowingly shipped defective gasifiers to

 Secure and never notified Secure that it switched the specified cooling screens with defective

 cooling screens. Siemens’ blatant delivery of out-of-specification equipment to Secure, which

 they knew at the time was defective, is the epitome of fraudulent conduct. Had Secure built its

 plant and attempted to put its gasifiers into operation, it would have cost millions of dollars in

 delays to correct. Moreover, it is undisputed that Siemens knew of the defects but never

 informed Secure it shipped defective gasifiers with out-of-specification cooling screens.




                                                   8
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 9 of 17 PageID 9404



        c.      Need to Increase the Volume of the Reaction Chamber

        The evidence in this case demonstrates that Siemens, prior to the execution of the 2012

 License & Service Agreement, was aware that the design of its SFG-500 MWth gasifier was

 defective. For example, in a February 10, 2012, e-mail to Mr. Rüsseler, Dr. Jan Kollmus, COO

 of Siemens’ Division in China, identified at least four mandatory design changes to the 500

 MWth gasifier in use at NCPP (Pl. Ex. 76). On February 20, 2012, Dr. Kollmus wrote that “the

 NCPP reactor is history. Some design changes were mandatory,” and these mandatory changes

 included increasing the diameter of the reaction chamber to achieve better turbulence and

 incorporate the fine slag particles in the liquid layer on the cooling screen (Id.). By February

 2012, Secure’s gasifiers had already been delivered, so of course, it would have been impossible

 for Siemens to incorporate this change into Secure’s gasifiers. Dr. Kollmus’s stark assessment

 that “we have, frankly, currently only one reactor and this is the [larger] CPI reactor,” and that

 the 500 MWth gasifier was “history” was seconded by Mr. Rüsseler, who, on February 13, 2012,

 replied to Dr. Kollmus, writing “[n]o question, we use the CPI reactor” (Id.). These e-mails are

 from Siemens’ own employees and these facts were undisputedly never disclosed. Siemens never

 disclosed any of these mandatory design changes (Pl. Ex. 51), or the need for them to Secure.

        d.      Acknowledgement of Increased Dust in Syngas

        The facts show that Siemens knew Secure would experience a problem with increased

 dust in the syngas caused by its poorly-performing first of a kind burners, which would not

 sufficiently convert carbon in Secure’s coal. Siemens misguidedly relies upon the use of off-

 specification coal and operator error at NCPP in support of its assertion that nothing is wrong

 with its Equipment and Technology. However, this is contradicted by the acknowledgement of

 Mr. Rüsseler that Plaintiffs will experience a dust problem given the NCPP experience (Pl. Ex.




                                                   9
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 10 of 17 PageID 9405



  116; Rüsseler 30(b)(6) Dep. pp. 56:1-:10, 63:10). As early as December 16, 2012, Siemens

  apparently knew that, regardless of the quality of the coal used, Secure would experience a

  problem with too much dust in their syngas produced as a result of the gasification process (Pl.

  Ex. 116). However, Siemens was unconcerned because, as Mr. Rüsseler wrote to SFGT CEO

  Guido Schuld and others, “we would have the license [fee] completely in house before the topic

  “increased dust accumulation” would become visible” (Pl. Ex. 116; Rüsseler 30(b)(6) Dep. pp.

  55:12-56:17). Siemens’ plan, once the inevitable problems arose, was to reengineer the syngas

  scrubbing system (Pl. Ex. 116; Rüsseler 30(b)(6) Dep. p. 64:1-:13). Of course, Siemens

  attempted to dispute this through Mr. Rüsseler’s testimony as corporate representative, who

  denied that Siemens believed that Secure would experience a problem with too much dust in its

  syngas (Rüsseler 30(b)(6) Dep. p. 51:2-:13). These statements are contradictory and Mr.

  Rüsseler’s attempt to explain away the statements in Plaintiffs’ Exhibit 116 further evidences

  fact disputes as to this issue, which should be left for the jury to decide.

         e.      SIS Control System was Out of Date Prior to Shipping

         The evidence in this case reflects that Siemens shipped Secure outdated SIS control

  system hardware. The Court’s Order excluding the testimony and opinions of Plaintiffs’ expert,

  Dr. Herbert Kosstrin (Doc. 188), incorrectly states that the control system became obsolete in the

  last seven years (Doc. 188 p. 17:20-:23). While Secure has the utmost respect and regard for the

  province of the Court, the Court’s characterization of the facts contained in Plaintiffs’ Exhibits

  109 and 110 clearly invades the province of the jury. The Court ignores Siemens’ admission

  contained in an e-mail dated February 3, 2010, in which Ulrike Koeckert wrote to George

  Lamonettin and Mr. Rüsseler that “[w]e have concerns because the hardware of the SIS (already

  stored in Germany) is already out of date. . .” (Pl. Ex. 109; Rüsseler 30(b)(6) Dep. pp. 84:17-




                                                    10
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 11 of 17 PageID 9406



  85:18, 240:21-:16). The import of this statement is that the SIS control system shipped to Secure

  was outdated before it even left Germany. Siemens was aware of this at the time and there is no

  evidence in the record to support its assertion that it could be fixed with some simple software

  updates. Likewise, Secure respectfully states that the Court misconstrued the undisputed facts

  regarding the SIS control system in its Order excluding Secure’s expert witness (Doc. 188).

         Although Mr. Rüsseler’s later assessment in his May 15, 2014, e-mail to Mr. Morehead,

  that Secure’s “control system is outdated and should at best be sold to the scrap dealer” identifies

  only one component of Secure’s planned facility, it is important not to ignore the preceding

  sentence, in which Rüsseler wrote of more than just the control system (Pl. Ex. 110). In response

  to Mr. Morehead’s May 14, 2014, e-mail conveying Lars Scott’s questions and concerns, such as

  “[h]e [Lars] is concerned about the $’s [sic] and how much of what they have will we be able to

  reuse. He noted the control system as an example,” Mr. Rüsseler wrote that “very little to

  nothing can be re-used and we would have to start from scratch.” (Id.). On its face, Mr.

  Rüsseler’s statement in Plaintiffs’ Exhibit 110 is not limited solely to the period of time prior to

  the shipment of the obsolete control system sold to Secure. The undisputed facts are that Siemens

  knowingly shipped outdated, obsolete, and defective Equipment to Secure, which is material,

  constitutes fraud and entitles Secure to rescission of all the contracts. It is undisputed that

  Siemens knew, prior to shipping, the control system was outdated, never notified Secure the

  control system was obsolete, and it should be sold to a scrap dealer.

  4.     Rolf Rüsseler’s E-Mails about Scrapping Secure’s Equipment & BEDP

         Siemens’ Basic Engineering Design Package (“BEDP”) sold to Secure was flawed and

  Secure was waiting on Siemens to provide an updated BEDP in order to obtain a final, fixed

  price contract for the engineering, procurement, and construction of its plant (an “EPC




                                                    11
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 12 of 17 PageID 9407



  Contract”). The BEDP is the basic engineering documentation necessary for an EPC contractor

  to do the detailed-design, procurement and construction of a gasification plant like Secure’s

  (Hannemann Dep. pp. 82:24-83:12).

         Internal communications to Mr. Rüsseler (dated October 18, 2012) reflected that Secure

  essentially needed a new BEDP and that Secure’s mass and energy balances had to be recreated

  (Pl. Ex. 75). Mr. Rüsseler wrote Torsten Bergt, Siemens’ Project Engineer for the Secure Project,

  that “the message to Jack and Lars is, forget everything you’ve got from Siemens, scrap the

  equipment, we’ll start all over again” (Pl. Ex. 78). The Court appears to not be persuaded by the

  implication of this e-mail, determining in its Daubert ruling (Doc. 188) that it is insignificant.

  However, for Secure, which needed an updated BEDP to obtain financing, this was crucial. At

  the very least, it is a material fact that must be decided by a jury. The Court’s function in

  summary judgment proceedings is limited. Upon a motion for a summary judgment it is no part

  of the [trial] court’s function to decide issues of fact, but solely to determine whether there is an

  issue of fact to be tried.” Tobelman v. Mo.-Kan. Pipe Line Co., 130 F.2d 1016, 1018 (3d Cir.

  1942). It is well established that “[t]he district court’s function, in a summary judgment

  proceeding, is not to resolve factual issues but to determine whether there exists a genuine issue

  of material fact. In making its determination, the court may not weigh conflicting [evidence] to

  resolve disputed fact issues.” Farbwerke Hoeschst A.G. v. M/V “Don Nicky”, 589 F.2d 795, 798

  (5th Cir. 1979) (internal citation omitted). “If reasonable minds might differ on the inferences

  arising from undisputed facts, then the court should deny summary judgment.” St. Charles

  Foods, Inc. v. America’s Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999). “If a

  reasonable fact finder evaluating the evidence could draw more than one inference from the

  facts, and if that inference introduces a genuine issue of material fact, then the court should not




                                                    12
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 13 of 17 PageID 9408



  grant summary judgment.” Shipman v. CP Sanibel, LLC, No. 2:18-cv-139, 2019 WL 2301599, at

  *1 (M.D. Fla. May 30, 2019), quoting Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1315 (11th Cir.

  2007).

           Siemens never informed Secure of the fact that any of its Equipment had to be scrapped

  or replaced in any way. In addition, Mr. Bergt’s prior e-mail to Mr. Rüsseler, also in Plaintiffs’

  Exhibit 78, more explicitly identifies the obsolescence of the SIS control system at that date. Mr.

  Bergt wrote that, “the programming would have to be completely revised and the hardware I see

  the problem that this is not compatible with the current software and would probably have to be

  replaced!” (Id. at 1-2). Shortly thereafter, on October 31, 2012, Secure and Siemens met with

  several engineering contractors in Washington, D.C., in an attempt to address scope and schedule

  questions from the EPC contractor, SK E&C, allowing them to provide a firm EPC price and

  prepare for a project kickoff and restart of the various technology licensors upon securing project

  equity (Pl. Ex. 75; Rüsseler 30(b)(6) Dep. 73:15-:23). It is clear Siemens was aware, before the

  October 31, 2012, meeting with Secure and other engineering firms, that Secure’s Equipment

  was defective and needed to be replaced. Mr. Rüsseler’s cynical solution, as expressed in

  Plaintiffs’ Exhibit 116, was to make a change order so costly it that it would discourage Secure

  from opting to take it (Rüsseler 30(b)(6) Dep. p. 70:8-:11). Unsurprisingly, in light of Mr.

  Rüsseler’s cavalier attitude, Secure was never informed regarding Siemens’ assessment of the

  SIS control system.

           On May 14-15, 2014, Messrs. Rüsseler and Morehead exchanged e-mails regarding Lars

  Scott’s continued efforts to learn when Siemens’ updated BEDP and other information would be

  provided to Secure. These e-mails are set forth in Plaintiffs’ Exhibit 110. On May 14, 2014, Mr.

  Morehead wrote to Mr. Rüsseler conveying Scott’s questions and concerns, such as “[h]e [Lars]




                                                   13
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 14 of 17 PageID 9409



  is concerned about the $’s [sic] and how much of what they have will we be able to reuse. He

  noted the control system as an example” (Pl. Ex. 110). In response, on May 15, 2014, Mr.

  Rüsseler replied to Morehead that, “very little to nothing can be re-used and we would have to

  start from scratch” (Pl. Ex. 110). Neither of Mr. Rüsseler’s statements, in Plaintiffs’ Exhibits 78

  and 110, indicate that they are limited in scope to a single component of Equipment sold to

  Secure. Despite the foregoing, Mr. Rüsseler testified that Secure never requested a final BEDP

  from Siemens, because if Secure had, then Siemens would have given them one (Rüsseler

  30(b)(6) Dep. p. 69:16-:24). Moreover, Mr. Rüsseler testified that Secure never requested

  information regarding the changes that would need to be made in the BEDP because he did not

  see that as an action item in the minutes of the October 31, 2012, meeting set forth in Plaintiffs’

  Exhibit 75 (Id. at 236:21-237:4). Mr. Rüsseler’s logic is flawed and his denials evidence fact

  disputes when weighed against the other evidence that Secure and its partners requested an

  updated BEDP, and when it could be expected, on several occasions (Pl. Ex. 75, 78; Clauss

  Affidavit ¶¶ 5-7, 10-13; Scott Affidavit ¶¶ 14-16; Sherman Affidavit ¶¶ 6-9). Regardless,

  Siemens never provided Secure with an updated BEDP (Rüsseler 30(b)(6) Dep. pp. 67:14-68:21;

  Clauss Affidavit ¶¶ 7, 13; Scott Affidavit ¶¶ 13, 16; Sherman Affidavit ¶¶ 8-9). These are

  undisputed material facts showing that Siemens knowingly shipped outdated, obsolete, and

  defective Equipment and Technology to Secure.

  5.     Fact Disputes as to Inability to Provide Contractually-Required Ongoing Support

         Siemens breached its contract with the Chinese by not making spare parts available after

  SFGT shut down, and nothing other than Siemens’ say-so exists to dispel the expectation that the

  same fate will befall Secure. Siemens no longer has a fuel gasification division. The agreements

  between the parties require that Defendant provide Plaintiffs with ongoing support for the project




                                                   14
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 15 of 17 PageID 9410



  implementing Plaintiffs’ Equipment and Technology. Siemens’ own documentation suggests this

  was never the case, and factual disputes remain as to whether it was able to fulfill this contractual

  obligation to Secure. Defendant’s “adequate internal plan” for ongoing support included drafting

  correspondence to customers that it was ceasing “all activities related to the coal gasification

  business,” and other internal emails indicating that customers using its gasification equipment

  were on their own to deal with the manufacturers of certain components, all while recognizing

  this was an “unsurmountable” task (Pl. Exs. 91, 91-1). This is not evidence of a plan or even

  intent to support customers after shutting down a division that failed despite, according to

  Defendant’s expert, the quadrupling of new gasification plants worldwide from 2012 to 2015

  (Williams Dep. pp. 121:2-122:5). Rather, it is the culmination of a failed endeavor highlighted

  by defective Equipment and Technology that was engineered, manufactured, and replaced by its

  customers with other Equipment and Technology, and Siemens’ inability to design a functioning

  burner and to perfect its Technology (Hannemann Dep. pp. 344:24-345:08).

         The same reasons that led Mr. Rüsseler to state that Secure’s Equipment needed to be

  scrapped and had no value led to Siemens’ demise in this energy sector. Siemens simply could

  not place adequate Equipment and Technology into commercial application and lacked essential

  knowledge about modifications its Chinese joint-venture partner incorporated into the NCPP

  plant. Without this knowledge, operational Equipment and Technology, and a shuttered fuel

  gasification division, the agreements with Secure are impossible for Siemens to perform.

                                            CONCLUSION

         The evidence presented regarding each of the foregoing areas creates, at the very least, a

  question of fact that must be decided by the jury. “The weighing of evidence and the

  consideration of the credibility thereof are issues of fact to be determined by the jury at trial.”




                                                    15
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 16 of 17 PageID 9411



  Natarajan v. Paul Revere Life Ins. Co., 720 F.Supp.2d 1321, 1326 (M.D. Fla. 2010), citing

  Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1299 (11th Cir. 1983). Based

  upon the foregoing facts and arguments, Plaintiffs respectfully request that the Court grant their

  Motion for Partial Summary Judgment and deny Defendant’s Motion for Summary Judgment.

                                                Respectfully submitted,
                                                DANNA MCKITRICK, P.C.

  Date: June 21, 2019                    BY:     /s/ Robert L. Devereux
                                                Robert L. Devereux, admitted pro hac vice
                                                Jeffrey R. Schmitt, admitted pro hac vice
                                                Michael R. Cherba, admitted pro hac vice
                                                7701 Forsyth Blvd., Suite 800
                                                St. Louis, Missouri 63105-3907
                                                Telephone: (314) 726-1000
                                                Facsimile: (314) 725-6592
                                                E-Mail: rdevereux@dmfirm.com
                                                          jschmitt@dmfirm.com
                                                          mcherba@dmfirm.com

                                                and

                                                Walter A. Ketcham, Jr.
                                                Florida Bar No. 156630
                                                Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                                901 N. Lake Destiny Rd., Suite 450
                                                Maitland, Florida 32751
                                                Telephone: (407) 423-9545
                                                Facsimile: (407) 425-7104
                                                E-Mail: waketcham@growerketcham.com
                                                ATTORNEYS FOR PLAINTIFFS




                                                  16
Case 6:17-cv-00171-PGB-LRH Document 197 Filed 06/21/19 Page 17 of 17 PageID 9412



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on the twenty-first day of June, 2019, a true and
  accurate copy of the foregoing was filed electronically with the Clerk of Court to be served by
  operation of the Court’s electronic filing system upon the following:

   Scott D. Baker                                   P. Alexander Quimby
   E-Mail: sbaker@reedsmith.com                     E-Mail: aquimby@bakerlaw.com
   James A. Daire                                   Robert W. Thielhelm
   E-Mail: jdaire@reedsmith.com                     E-Mail: rthielhelm@bakerlaw.com
   Jonah D. Mitchell                                Baker & Hostetler, LLP
   E-Mail: jmitchell@reedsmith.com                  2300 SunTrust Center
   William R. Overend                               200 South Orange Avenue
   E-Mail: woverend@reedsmith.com                   Post Office Box 112
   Christopher J. Pulido                            Orlando, FL 32802
   E-Mail: cpulido@reedsmith.com
   Reed Smith, LLP
   101 Second Street, Suite 1800
   San Francisco, CA 94105-3659

  ATTORNEYS FOR DEFENDANT
  SIEMENS ENERGY, INC.


                                                      /s/ Michael R. Cherba




                                                 17
